Title: Enclosure: Stephen Kingston to Tench Coxe, 29 April 1793
From: Kingston, Stephen
To: Coxe, Tench


EnclosureStephen Kingston to Tench Coxe

Dear Sir
Monday 29 April 1793

To you I will not attempt to suggest any thing to give force to the thoughts already alive on the subject of this mornings conversation—your mind will readily embrace and combine every Idea of strength, but the variety of Publick Business which may require your attention may also divert it at present from the object, which may justify what my immediate situation furnishes thereon.
You observ’d that we have not ourselves a sufficiency of tonnage to take away all our produce which I find the opinion of all the Merchants to whom I have spoken on the subject. Accounts are already received of several Vessells belonging to this Port being taken up to perform Voyages from and to different ports in Europe and elsewhere, thereby diverting ‘em from the more immediate service of our own general Trade and National advantage, the carrying our own produce. And upon terms so very beneficial as to make it probable many more will be employed in the same way by the Merchants giving directions to their Captains now sailing to accept such good offers as may be made ‘em in Europe. This will be to the Individuals a source of Wealth but to the Agricultural Interest very injurious and very speedily felt unless some recourse or remedy be soon applied. Accounts from the Eastward and Southward announce a distressing want of Vessells which has already reduced the value of many Exports and rais’d Exchange to a degree actually threatning Specie being sent away! which the high price of Silver in Europe will also operate to induce!
To prevent is universally allow’d to be better than to remedy an Evil, I therefore conceive in the present exigency the permission to purchase foreign built Vessells remaining subject to foreign tonage wou’d be as Politick as it seems necessary and must become very soon unavoidable.
In contemplating all the effects of this relief the possible objections of our Ship Carpenters must be consider’d—but as I take it for granted that we can build Cheaper than any other Nation we have nothing to fear.
Is it probable we shou’d by this means become so rapidly possess’d of an adequate number of Vessells as to injure impede or prevent our own Building? I answer no. It is not probable and scarcely possible and even if shou’d, every degree of encrease to our Navigation will require additional hands to keep them in repair for which they are better paid than for new work by about 20 per Ct!
Our own built Vessells will still continue to enjoy the advantage of tonage duty and the additional duties payable on all goods imported in foreign built Vessells, as they must come in ballast and the whole return freight to America be enjoy’d by the home built Vessells, or the Duties payable on Goods Imported in foreign built Vessells &c. be willingly paid into our Treasury
 instead of going for a more uncertain end into the Pockets of the English Underwriters—for it is evident the Premiums of Insurance on their Vessells will generally be more than the additional Duty to be paid here if American bottom’d and yet much more uncertain in effect and production, as they are less able to calculate on a well plan’d Voyage being perfected and if not—they hazard the stability of the Insurers—upon the whole then it seems evident they had better pay our Treasury the additional Duties and have their Business transacted with American protection than hazard all the uncertainties that are inseperable from the Business conducted in their own Bottoms.
With regard to foreign Vessells Bona fide owned by the Citizens of the U States previous to the commencement of the present War for the purposes of partaking of those beneficial branches of Trade from which our own Vessells were excluded—I conceive they ought to be register’d without delay subject to the foreign tonage Duties &c. as every Loss of property to an individual Citizen is so far an injury to the society or Government.
I need not observe that if the advantage this carrying Trade holds out is not embraced by us without delay, immediate recourse will be had to the Danish, Swedish and any other flag that is in a situation and disposed to embrace it, by which their Citizens and subjects will pocket that Wealth which wou’d otherwise come into the possession of our Merchants and Farmers. For it is a self evident Truth that the general riches of any Country enhance the value of it’s produce and the soil thereby becomes it’s greatest source of encrease, by the competition of the buyers and not of the sellers.
Under those impressions I beg leave to apply for Sea Letters for my Ship Robert of 260 tons of which I now appoint Capn. West Master a native American and in my employ who goes down in a small Vessell to the Bay of Honduras where she is at present. Having gone considerably into a Trade thither I found myself led into a deposit of too large a property there to remain subject to the disappointments and uncertainties of freights being obtain’d and to such excuses being given me from time to time for not sending my effects. I therefore Bought this Ship Robert for £2118 Stg. She arrived here in Decr., last and I sent her round to Norfolk in Virginia, where she was sheath’d and loaded for Jamaica and arrived the 22 March from whence she was to proceed without delay to Honduras there to wait the collection of a Cargo, the whole of which with the Ship is bona fide mine and no other Person has any share, right, Interest or Concern therein directly or indirectly to which I am ready to make Oath. I Remain very truly Dear Sir Your Obed H Servt.

Stephen Kingston

